DETAILED ACTION

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,725,962 to Fukuda, in view of U.S. Patent Application Publication No. 2012/0247241 to Takahashi et al.
Claim 1: Fukuda discloses a multi-stage transmission 76, 90 that is mountable on a vehicle 10,
the transmission 76, 90 comprising an advance multi-stage transmission 76, 90 including:
a driving shaft 88 connectable to a power source 30 through a clutch mechanism 70;
an advance first driving gear 110 and an advance second driving gear 112 arranged on the driving shaft 88 along an axial direction and fixed to the driving shaft 88 in the axial direction;
a driven shaft 92 extending in the axial direction;
an advance first driven gear 120 and an advance second driven gear 118 arranged on the driven shaft 92 along the axial direction and fixed to the driven shaft 92 in the axial direction, the advance first driven gear 120 meshing with the advance first driving gear 110, the advance second driven gear 118 meshing with the advance second driving gear 112;
slider 124, the slider 124 not having teeth of a gear protruding in a radial direction when viewed in the axial direction, positioned on either the driving shaft 88 or the driven shaft 92,1 such that when the slider 124 is positioned in the driving shaft 88, the slider 124 is movable in the axial direction between the advance first driving gear 110 and the advance second driving gear 112, the slider 124 being a separate member from the advance first driving gear 110 and the advance second driving gear 112 and the slider 124 not meshing with any gear disposed on the driven shaft 92 (this clause is not satisfied), and such that when the slider 124 is positioned on the driven shaft 92, the slider 124 is moveable in the axial direction between the advance first driven gear 120 and the advance second driven gear 118, the slider 124 being a separate member from the advance first driven gear 120 and the advance second driven gear 118, and the slider 124 not meshing with any gear disposed on the driving shaft 88 (this clause is satisfied);
a shift drum 96; and
a shift fork 98 coupling the shift drum 96 and the slider 124 to each other, wherein
a first dog projection 132 is provided on one of the slider 124 or the advance first driving gear 110 in a case where the slider 124 is disposed on the driving shaft 80 (this clause is not satisfied), or provided on one of the slider 124 or the advance first driven gear 120 in a case where the slider 124 is provided on the driven shaft 92 (this clause is satisfied),
a first dog recess 134 is provided on the other one of the slider 124 or the advance first driving gear 110 in a case where the slider 124 is provided on the driving shaft 80 (this clause is not satisfied), or provided on the other one of the slider 124 or the advance first driven gear 120 in a case where the slider 124 is provided on the driven shaft 92 (this clause is satisfied),
second dog projection 132 is provided on one of the slider 124 or the advance second driving gear 112 in a case where the slider 124 is provided on the driving shaft 80 (this clause is not satisfied), or provided on one of the slider 124 or the advance second driven gear 118 in a case where the slider 124 is provided on the driven shaft 92 (this clause is satisfied),
a second dog recess 134 is provided on the other one of the slider 124 or the advance second driving gear 112 in a case where the slider 124 is provided on the driving shaft 80 (this clause is not satisfied), or provided on the other one of the slider 124 or the advance second driven gear 118 in a case where the slider 124 is provided in the driven shaft 92 (this clause is satisfied),
in a case where the slider 124 is provided on the driving shaft 80, the advance first driving gear 110 and the advance second driving gear 112 are rotatable on the driving shaft 80, and the advance first driven gear 120 and the advance second driven gear 118 are not rotatable on the driven shaft 92 (this clause is not satisfied),
in a case where the slider 124 is provided on the driven shaft 92, the advance first driving gear 110 and the advance second driving gear 112 are not rotatable on the driving shaft 80, and the advance first driven gear 120 and the advance second driven gear 118 are rotatable on the driven shaft 92 (see Col. 5, Line 49 to Col. 6, Line 12),
in a case where the slider 124 is provided on the driving shaft 80, the slider 124 is not rotatable on the driving shaft 80 (this clause is not satisfied), and in a case where the slider 124 is provided on the driven shaft 92, the slider 124 is not rotatable on the driven shaft 92 (this clause is satisfied),
a transmission ratio between the advance first driving gear 110 and the advance first driven gear 120 is different from a transmission ratio between the advance second driving gear 112 and the advance second driven gear 118,

in a case where the slider 124 is provided on the driving shaft 80, a sum of a face width of the advance first driving gear 110 fixed to the driving shaft 80 in the axial direction and a face width of the advance second driving gear 112 fixed to the driving shaft 80 in the axial direction is smaller than a maximum width of the slider 124 (this clause is not satisfied), and
in a case where the slider 124 is provided on the driven shaft 92, a sum of a face width of the advance first driven gear 120 fixed to the driven shaft 92 in the axial direction and a face width of the advance second driven gear 118 fixed to the driven shaft 92 in the axial direction is smaller than the maximum width of the slider 124 (see FIG. 4)2.
Fukuda does not disclose wherein the shift drum 96 is disposed to be rotatable about a drum shaft extending in the axial direction.
Takahashi teaches a dog clutch transmission system that includes a shift drum 30 which is disposed to be rotatable about a drum shaft 29 extending in an axial direction.
In view of the Takahashi teaching the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify Fukuda such that the shift drum 96 is disposed to be rotatable about a drum shaft extending in the axial direction, as taught by Takahashi, in order to support the shift drum 96 along an entire length of the shift drum 96.
Claim 4: Fukuda, as modified above by Takahashi with regards to Claim 1, discloses the transmission 76, 90 of claim 1, wherein at least one of the first dog projection 132 or the second dog projection 132 is provided on the slider 124.
Claim 5: Fukuda, as modified above by Takahashi with regards to Claim 1, discloses the transmission 76, 90 of claim 1, further comprising a sub-transmission mechanism 76 disposed upstream of the driving shaft 80 or downstream of the driven shaft 92 in a direction in which power generated by the power source 30 is transferred.
Claim 6: Fukuda, as modified above by Takahashi with regards to Claim 1, discloses a vehicle 10, comprising:
the transmission 76, 90 of claim 1; [and]
a switch (“push button arrangement” disclosed at Col. 9, Lines 25-27) that is operated by a driver.
Fukuda does not disclose an electric actuator that rotates the shift drum 96 in accordance with an operation of the switch by the driver.
Paragraph [0066] of Takahashi teaches a “shift drum 30 [which] is turnably driven to a given position by an electric motor 21 as an actuator.”
It would have been obvious to those having ordinary skill in the art at the time of filing to modify the vehicle disclosed by Fukuda, comprising the transmission of claim 1 (which is disclosed by the combination of Fukuda and Takahashi, as described above), to further comprise an electric actuator that rotates the shift drum 96 in accordance with an operation of the switch by the driver, as taught by Takahashi, in order to reduce manual shifting movement of the operator and provide an easy and convenient way for the operator to shift the transmission 90 of Fukuda.
Claim 7: Fukuda, as modified above by Takahashi with regards to Claim 1, discloses a vehicle 10, comprising:
the transmission 76, 90 of claim 1.
Fukuda does not disclose an electric actuator that rotates the shift drum 96, or a control section that control an operation of the electric actuator in accordance with a travelling condition of the vehicle 10.
Paragraph [0066] of Takahashi teaches a “shift drum 30 [which] is turnably driven to a given position by an electric motor 21 as an actuator.”  In addition, Paragraphs [0066] and [0067] teach a control section 1 which can “execute automatic shifting in response to engine rotation speed, vehicle speed and the like and semiautomatic shifting undergoing occupant's shifting operation with a shifting switch or the like.”  This teaching is understood to be analogous to a “control section that controls an operation of an electric actuator in accordance with a travelling condition of a vehicle.”
Accordingly, based on the Takahashi teaching, it would have been obvious to those having ordinary skill in the art at the time of filing to modify the vehicle 10 disclosed by Fukuda comprising the transmission of claim 1 (which is disclosed by the combination of Fukuda and Takahashi, as described above), to further comprise an electric actuator that rotates the shift drum 96 and a control section that controls an operation of an electric actuator in accordance with a travelling condition of a vehicle 10, in order to reduce manual shifting movement of the operator and provide an easy and convenient way for the operator to shift the transmission 90 of Fukuda, and in order to “execute automatic shifting in response to engine rotation speed, vehicle speed and the like and semiautomatic shifting undergoing occupant's shifting operation with a shifting switch or the like,” as taught by Takahashi.
Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,725,962 to Fukuda, in view of U.S. Patent Application Publication No. 2012/0247241 to Takahashi et al., as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0291102 to Iwasaki et al.
Claim 2: The combination of Fukuda and Takahashi does not disclose or teach wherein at least one of a pair of the advance first driving gear and the advance first driven gear or a pair of the advance second driving gear and the advance second driven gear is a pair of helical gears.
Iwasaki teaches a transmission that is mountable on a vehicle, wherein at least one of a pair of an advance first driving gear 30 and the advance first driven gear 48 and/or a pair of the advance second driving gear 32 and the advance second driven gear 50 is a pair of helical gears.  Helical gears are understood by those having ordinary skill in the art to reduce transmission noise.
In view of the Iwasaki teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the transmission disclosed by Fukuda, as modified above by Takahashi above with respect to Claim 1, such that at least one of a pair of the advance first driving gear 110 and the advance first driven gear 120 or a pair of the advance second driving gear 112 and the advance second driven gear 118 of Fukuda is a pair of helical gears, as taught by Iwasaki, in order to reduce transmission noise.
Claim 3: The combination of Fukuda and Takahashi does not disclose or teach wherein at least one of the first dog projection 132 or the second dog projection 132 has a gear shape when viewed in the axial direction.
Iwasaki teaches a transmission that is mountable on a vehicle, wherein at least one of the first dog projection 34a or the second dog projection 34a has a gear shape (see FIG. 4) when viewed in the axial direction.  As shown in FIG. 4, the gear shape of the slider 34/36 is provided with 
It would have been obvious to those having ordinary skill in the art at the time of filing to modify the transmission disclosed by Fukuda, as modified above by Takahashi and Iwasaki above with respect to Claim 2, such that at least one of the first/second dog projections 132 of Fukuda has a gear shape when viewed in the axial direction, in order to provide the slider 124 of Fukuda with several surfaces which engage the first/second dog recesses 134.
Claims 8-9: Fukuda, as modified above by Takahashi and Iwasaki with regards to Claims 2 and 3, respectively, discloses wherein at least one of the first dog projection 132 or the second dog projection 132 is provided on the slider 124.

Response to Arguments
Applicant’s 02/18/2021 arguments with respect to Claim 1 have been considered but are not found to be persuasive.
At the bottom of Page 8 of Applicant’s arguments, Applicant suggests that “the premise configuration of the sub transmission of Fukuda is different from one of the advance multi-stage transmission of the present application; the advance multi-stage transmission of the present application has a configuration in which the slider which is rotating is engaged with one of the advance first driving gear or the advance second driving gear, or one of the advance first driven gear or the advance second driven gear; the gears are rotating.”  Applicant continues on the top of Page 9 of the 02/18/2021 arguments with a clunking noise argument.  The addition of the word “advance” prior to the various driving gears and driven gears of Claim 1 does not limit the Claims in a way that distinguishes from the cited art (i.e., the addition of the word “advance” is not a 
Toward the middle of Page 9 of Applicant’s arguments, Applicant presents the argument relating to the relative face widths of the driving/driven gears and the slider.  In this case, MPEP 2125.II is not relevant to the Office’s rejection based on Fukuda because measurements of the Fukuda drawings are not necessary to use in the rejection under 35 U.S.C. 103 (and indeed, measurements of the Fukuda drawings have not been taken).  Rather, the Office submits that it would have been obvious to those having ordinary skill in the art to glean the relevant limitations of Claim 1 from a mere glance at the figures of Fukuda, because the relative claimed dimensions are clearly shown in Fukuda.  In other words, Office submits that MPEP 2125.II prevents the Office from relying on rulers to reject claims.  That is not what the Office has done in the rejection of Claim 1 above.  Furthermore, the Office respectfully disagrees with Applicant’s argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is understood to be an alternative limitation such that the prior art is required to read on one of the two alternatives.  In this case, a “slider 124” (as further defined in Claim 1) is positioned on the driven shaft 92.  Several additional alternative limitations are recited in Claim 1, and the Office has done its best to indicate which clauses are satisfied by the prior art and which clauses are not satisfied by the prior art.
        2 The Offices notes MPEP 2125(II) which states “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on the measurement of the drawing features are of little value.”  While Fukuda does not appear to disclose that the drawing are to scale, measurements of the drawing features are unnecessary for one having ordinary skill in the art at the time of filing to understand that, at a glance, the width of slider 124 is substantially wider than the combined face widths of driven gears 118, 120.  In other words, a ruler is not required for one having ordinary skill in the art to see the claimed relationship within the relative widths of the gears and slider clearly shown in FIG. 4 of Fukuda.